Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission of RCE on June 15, 2022 and amendment after final filed May 10, 2022  has been entered.  Claims 2-6 and 13 were canceled, claim 1, 8-9 were amended and claim 14 was newly added. Claims 1, 7-12 and 14 are pending in the instant application.
The restriction requirement was deemed proper and made FINAL in a previous office action.  Claim 7 remains withdrawn from consideration as being drawn to a non-elected invention.
Claims 1, 8-12 and 14 are examined on the merits of this office action.

Withdrawn Objections/Rejections
The objections to claims 1, 8-9 and 13 are withdrawn in view of amendment of the claims filed May 10, 2022.

The rejection of Claim 13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), is withdrawn in view of amendment of the claims filed May 10, 2022.

The rejection of claim 13 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn in view of amendment of the claims filed May 10, 2022.    

The rejection of Claim(s) 1, 8, 11-13 under 35 U.S.C. 102(a)(1) as being anticipated by Lant (WO2017214240 A2) is withdrawn in view of amendment of the claims filed May 10, 2022.

The rejection of claim(s) 1, 8-9, 11-13  under 35 U.S.C. 103 as being unpatentable over Lant (WO2017214240 A2) is withdrawn in view of amendment of the claims filed May 10, 2022.

The rejection of claim(s) 1, 8-13  under 35 U.S.C. 103 as being unpatentable over Lant (WO2017214240 A2) as applied to claims 1, 8-9 and 11-13 in further view of Mohammadi (WO2009043709 A1) and PROBIOTIC (New PROBIOTIC liquid laundry detergents with unique ActiveProbiotics technology, published 5/9/2017) is withdrawn in view of amendment of the claims filed May 10, 2022.

*Applicants arguments are moot light if amendment of the claims and withdrawal of the previous rejections.

New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 claims “A cleaning composition comprising: at least 0.0001 ppm of a polypeptide variant having hexosaminidase activity, wherein the polypeptide comprises one or more of the motif(s) GXDE (SEQ ID NO: 27), [EQ][NRSHA] [YVFL] [AGSTC] [IV LF][EAQYN][SN] (SEQ ID NO: 28), HFHIGG (SEQ ID NO: 29), FLHLHF (SEQ ID NO: 30) or DHENYA (SEQ ID NO: 31), or combinations thereof; wherein the polypeptide has at least 95% sequence identity to the polypeptide shown in SEQ ID NO: 18, SEQ ID NO: 19, SEQ ID NO: 20, SEQ ID NO: 21, SEQ ID NO: 22, SEQ ID NO: 23, or SEQ ID NO: 24; wherein the polypeptide variant comprises a substitution, insertion, deletion, or combinations thereof at one or more positions of SEQ ID NO: 17, SEQ ID NO: 18, SEQ ID NO: 19, SEQ ID NO: 20, SEQ ID NO: 21, SEQ ID NO: 22, SEQ ID NO: 23, or SEQ ID NO: 24…”  There is some confusion regarding the metes and bounds of instant claim 14.  Claim 14 does not indicate instant SEQ ID NO:17 earlier in the claim (like what is found in instant claim 1), thus it is unclear if the claim encompasses a peptide variant comprising at least 95% sequence identity to SEQ ID NO:17 and comprises a substitution, insertion, deletion or combinations thereof.  Applicant should clarify this point of confusion.  It appears “SEQ ID NO:17” may have inadvertently been left out or not removed from line 10 in instant claim 14.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lant (WO2017214240 A2, cited previously).
Lant teaches a laundry cleaning composition comprising a Zeolite (which is a builder), a nuclease (meeting the limitations of an enzyme) and a surfactant (AES) (see pages 35-36, “Examples 19 to 24”, Example 20 in column).  Lant teaches including a β-Ν-acetylglucosaminidase wherein the β-Ν-acetylglucosaminidase comprises SEQ ID NO:4 which has 99% sequence identity to instant SEQ ID NO:17 (see claim 7, page 10, lines 1-5).  As evidenced by Uniprot Protein Database, SEQ ID NO:4 of Lant is Dispersin B (see attached handout). Regarding the amount of Despersin B, Lant teaches 0.001% which is equivalent to 10 ppm which meets the limitations of at least 0.0001 ppm found in instant claim 1 (see pages 35-36, Examples 19 to 24, Example 20).  Lant teaches SEQ ID NO:4 which has 99% sequence identity to instant SEQ ID NO:17.  Lant teaches wherein the laundry detergent can be in unit dose form (see page 3, last 4 lines, page 6, lines 1-8).  Lant teaches a laundry detergent wherein the detergent is phosphate free (see “examples 19-24”, pages 35-36, formulation “20”).  The sequence of SEQ ID NO:4 of Lant has 100% sequence identity to instant SEQ ID NO:23.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 8-9, 11-12 and 14  are rejected under 35 U.S.C. 103 as being unpatentable over Lant (WO2017214240 A2) in view of Lenting (US6313081 B1) and Convents (WO1998050512 A1, cited in Applicant’s IDS).
Lant teaches a laundry cleaning composition comprising a Zeolite (which is a builder), a nuclease (meeting the limitations of an enzyme) and a surfactant (AES) (see pages 35-36, “Examples 19 to 24”, Example 20 in column).  Lant teaches including a β-Ν-acetylglucosaminidase wherein the β-Ν-acetylglucosaminidase comprises SEQ ID NO:4 which has 99% sequence identity to instant SEQ ID NO:17 (see claim 7, page 10, lines 1-5).  As evidenced by Uniprot Protein Database, SEQ ID NO:4 of Lant is Dispersin B (see attached handout). Regarding the amount of Despersin B, Lant teaches 0.001% which is equivalent to 10 ppm which meets the limitations of at least 0.0001 ppm found in instant claim 1 (see pages 35-36, Examples 19 to 24, Example 20).  Regarding instant claim 8, Lant teaches SEQ ID NO:4 which has 99% sequence identity to instant SEQ ID NO:17.  Regarding claim 11, Lant teaches wherein the laundry detergent can be in unit dose form (see page 3, last 4 lines, page 6, lines 1-8).  Regarding claim 12, Lant teaches a laundry detergent wherein the detergent is phosphate free (see “examples 19-24”, pages 35-36, formulation “20”).  
Lant teaches SEQ ID NO:4, a peptide that has 100% sequence identity to instant SEQ ID NO:23 and 99% sequence identity to SEQ ID NO:17.  The peptide of Lant comprises three conservative substitutions as compared to instant SEQ ID NO:17 and has 100% sequence identity to instant SEQ ID NO:23.  Lant also  teaches use of Dispersin B (a glycoside hydrolase).  A single substitution of SEQ ID NO:4 would result in a peptide having 99.7% sequence identity to instant SEQ ID NO:23.  Lant teaches substitutions can be made given that the peptide can have 98, 99 and 100% identity to SEQ ID NO:4.
Therefore, it would have been obvious to try at least one single conservative substitution in the peptide of SEQ ID NO:4 given that Lant teaches variants of SEQ ID NO:4.
It has been held that under KSR that “obvious to try” may be an appropriate test under 103. The Supreme Court stated in KSR, When there is motivation “to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.” KSR Int’l Co. v. Teleflex Inc., 127 S. Ct. 1727,_,82 USPQ2d 1385, 1397 (2007).
The skilled artisan would have had reason to try a single conservative substitution with the reasonable expectation that at least one would have the same function given that conservative substitutions are often done in the art (due to amino acids substituted having the same properties) and Lant suggesting variants of SEQ ID NO:4.  It would be obvious to try using peptides that have 99.5% sequence identity to SEQ ID NO:23 (SEQ ID NO:4 in the art) given that Lant teaches variants of SEQ ID NO:4 and variants that have similar function.  Thus, use of a peptide having 99.5% sequence identity to SEQ ID NO:23 (and SEQ IDNO:4 of the art, which is equivalent to one conservative substitution) is  “the product not of innovation but of ordinary skill and common sense,” leading to the conclusion that invention is not patentable as it would have been obvious.
Lant is silent to wherein the cellulase is included in the laundry detergent.
Lenting (US6313081 B1) teaches including cellulase in laundry detergent (see claim 1).   Lenting teaches that “ The use of cellulases in detergent compositions started with cellulases capable of reducing the harshness, i.e. softening of cotton containing fabrics” (see X).  Lenting teaches that “It is further known that detergent compositions comprising cellulases are effective in removing dirt, i.e. cleaning. The efficiency of cellulolytic enzymes, cellulases, in terms of cleaning textile has been recognized for some time” (See X).
Convents teaches a detergent composition comprising cellulase along with Zeolite, bleach activator, hexosaminidase, surfactant (see Example 1).
It would have been obvious before the effective filing date of the claimed inention to include a cellulase in the laundry detergent of Lant.  One of ordinary skill in the art would have been motivated to do so given that cellulases are routinely used in laundry detergents to aid in improving softness and removing dirt.  There is a reasonable expectation of success given that both Lenting and Convents teach including cellulases in laundry detergent to remove dirt in aid resulting in softer fabrics.  


Claim(s) 1, 8-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lant (WO2017214240 A2) in view of Lenting (US6313081 B1) and Convents (WO1998050512 A1) as applied to claims 1, 8-9, 11-12 and 14 in further view of Mohammadi (WO2009043709 A1) and PROBIOTIC (New PROBIOTIC liquid laundry detergents with unique ActiveProbiotics technology, published 5/9/2017).
The teachings of Lant in view of Lenting and Convents are described in the above rejection.  The combined references are silent to including a probiotic in the laundry detergent.
However, Mohammadi teaches a “A fabric treatment composition for use in a laundering process which comprises at least one or mixture of surfactants selected from anionic surfactant, nonionic surfactant, cationic surfactant, and a probiotic microorganism” (see abstract).
PROBIOTIC teaches “New PROBIOTIC liquid laundry detergents with unique ActiveProbiotics technology”.  PROBIOTIC teaches that “it prevents from unpleasant odors in the washing machine, enriches natural microflora on fabrics and skin, immediately provides additional protection from multiplication of pathogenic bacteria”.
It would have been obvious before the effective filing date of the claimed invention to include a probiotic in the laundry formulations of Lant.  One of ordinary skill the art would have been motivated to do so given that probiotics prevent unpleasant odors in the washing machine, enriches natural microflora on fabrics and skin, immediately provides additional protection from multiplication of pathogenic bacteria.  There is a reasonable expectation of success given that probiotics can be used in laundry formulations as taught by Mohammadi and PROBIOTIC and they provide the benefit of reducing odors and enriching natural microflora on fabrics and skin.


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERINNE R DABKOWSKI/Examiner, Art Unit 1654